Exhibit 10.1

 

AMENDED AGREEMENT

BETWEEN

CHRISTOPHER & BANKS CORPORATION

AND

JOEL N. WALLER

 

THIS AMENDED AGREEMENT is to be effective as of the date it is fully executed
(the “Effective Date”), by and between Christopher & Banks Corporation, a
corporation duly organized and existing under the laws of the State of Delaware
(the “Corporation”), and Joel N. Waller (“Executive”) and amends and restates in
its entirety the Agreement entered into effective January 3, 2012 between
Corporation and Executive and previously amended effective February 29, 2012.

 

PREAMBLE

 

Based upon the mutual promises contained in this Agreement and other
consideration, Corporation and Executive have agreed to execute this Agreement
containing the following terms and conditions:

 

ARTICLE 1

EMPLOYMENT

 

1.1                           Commencing as of February 17, 2012, the
Corporation has employed Executive, and Executive has agreed to be employed by
the Corporation, as its President and Chief Executive Officer.  The parties
hereto initially agreed that Executive’s term in such roles would end on
December 13, 2012.  For good and valuable consideration, as described below, the
parties have agreed that, in the event that a successor to Executive has not
commenced employment as the Corporation’s President and Chief Executive Officer
on or before December 13, 2012, Executive will continue to perform those roles
until the earlier to occur of:  (i) the date his successor so commences
employment, and (ii) March 31, 2013.

 

1.2                           Executive agrees to perform such duties as are
customarily incident to the positions of President and Chief Executive Officer
and such other duties which may be assigned to Executive from time to time by
the Board of Directors of Corporation.

 

1.3                           Furthermore, the parties hereto agree that, during
the term of this Agreement, but only from and after the date that he is no
longer serving as President and Chief Executive Officer of the Corporation,
Executive may perform consulting services on behalf of the Corporation.

 

ARTICLE 2

TERM

 

2.1                                 This Agreement shall terminate on June 30,
2013, unless terminated earlier as provided in Section 7.5.

 

1

--------------------------------------------------------------------------------


 

ARTICLE 3

COMPENSATION AND BENEFITS

 

3.1                           Effective February 17, 2012, the Corporation
agrees to pay Executive during his employment an annualized salary of $500,000,
less required and authorized deductions and withholdings. If Executive is
continuing to serve as the Corporation’s President and Chief Executive Officer
on and after December 14, 2012 the Compensation Committee (the “Committee”) of
the Company’s Board of Directors shall review and adjust Executive’s annualized
salary based upon competitive market data, including that relating to chief
executive officer compensation among the Committee’s comparator peer group,
effective as of December 14, 2012.

 

3.2                           Effective December 14, 2011, Corporation granted
to Executive, subject to and in accordance with equity award agreements entered
into between Executive and Corporation, 100,000 shares of its Common Stock as a
time-based restricted stock grant and a non-qualified stock option to acquire
150,000 shares of Common Stock with an exercise price equal to the closing price
on the New York Stock Exchange as of December 14, 2011.  Assuming the time-based
restrictions lapse in accordance with the terms of the award under which they
were issued, the time-based restricted stock referred to in this Section 3.2
shall be issued to Executive effective as of December 14, 2012.

 

3.3                           Effective March 29, 2012, Corporation granted to
Executive a time-based restricted stock grant of 50,000 shares evidenced by an
agreement between Executive and Corporation and based on the form of agreement
previously entered into by Executive and Corporation effective December 14,
2011.  Assuming the time-based restrictions lapse in accordance with the terms
of the award under which they were issued, the time-based restricted stock
referred to in this Section 3.3 shall be issued to Executive effective as of
December 14, 2012.

 

3.4                           Subject to the terms and conditions of such plans
and programs, Executive shall be entitled to participate in the employee benefit
plans and programs generally applicable to senior executives of the
Corporation.  Notwithstanding the change of employment status described in
Section 4.2 and the provisions of Section 5.3, the Corporation shall pay the
employer’s portion of any health, dental, life and disability program premiums,
or the cash equivalent thereof, in the event the benefit cannot be continued due
to the change in Executive’s change of employment status, to the extent
Executive is participating in such programs, during the time Executive is
serving as a consultant rather than as an employee of the Corporation up to and
including June 30, 2013.

 

3.5                           In consideration for Executive’s willingness and
agreement to continue in the roles of President and Chief Executive Officer of
the Corporation beyond December 13, 2012, if it shall become necessary to do so,
Executive shall be paid a one-time cash bonus of $150,000 (less applicable
withholdings) on the date hereof (whether or not Executive is employed by the
Company at any time after December 13, 2012).

 

2

--------------------------------------------------------------------------------


 

ARTICLE 4

DUTIES

 

4.1                           Subject to the terms of Section 4.2, Executive
agrees to devote Executive’s full time and effort, to the best of Executive’s
ability, to carry out the duties of President and Chief Executive Officer for
the profit, benefit and advantage of the Corporation and Executive shall report
directly to the Board of Directors of Corporation in his capacity as President
and Chief Executive Officer.

 

4.2                                 Each of the Company and Executive
understands and agrees that, on and after the date on which his successor as
President and Chief Executive Officer of the Corporation begins his or her
service with the Corporation in those positions (the “New CEO Start Date”),
Executive shall be deemed to have been terminated without Cause from those
positions (and all other employment positions that he may then hold with the
Company).  Effective as of the New CEO Start Date, the Company and Executive
hereby acknowledge and agree that Executive’s relationship with the Company
shall automatically convert from that of an employee and officer of the Company
to that of a consultant to the Company, as more fully described below.  Each of
the preceding sentences is subject to the qualification that the Corporation
shall not have delivered to Executive a termination notice for Cause hereunder
prior to the New CEO Start Date.  Executive’s compensation as a consultant shall
be $30,000 per month (without any withholding or other deductions applicable to
employees), prorated for any partial month; provided, however, that, for any
period prior to December 13, 2012 during which Executive is serving as a
consultant rather than as an employee, he shall be paid consulting fees at the
rate of $500,000 annually (without any withholding or other deductions
applicable to employees).  All of the payments pursuant to this Section 4.2
shall be paid at the time of the Company’s normal payroll periods for corporate
office employees.

 

4.3                                 If and when Executive’s relationship to the
Company is automatically converted to a consultant role pursuant to Section 4.2,
Executive agrees that he will make himself reasonably available to perform the
following, together with such other roles and responsibilities as are agreed to
by the Executive and the Corporation’s then President and Chief Executive
Officer:

 

a.                                       assistance as requested with the
transition of the individual elected to serve as Executive’s successor in the
role of President and Chief Executive Officer including, but not limited to, a
review and assessment of the Company’s current and past merchandising, marketing
and sourcing strategies; customer demographics; investor and vendor
relationships; current operating systems; and management capabilities;

 

b.                                      periodic meetings or telephone
conversations with the new President and Chief Executive Officer to review or
discuss matters relating to the business of the Company, including, without
limitation, the competitive environment, potential promotions or marketing
strategies, store shopping experience, new trends, merchandise and sourcing, and
the Company’s store concepts and e-commerce operations;

 

c.                                       special projects as agreed to by
Executive and by the Corporation’s new President and Chief Executive Officer;
and

 

3

--------------------------------------------------------------------------------


 

d.                                      as provided in Section 5.1 below.

 

ARTICLE 5

COOPERATION

 

5.1                           During the term of the Agreement and for one
(1) year thereafter, Executive agrees to cooperate fully with the Company,
including its attorneys and accountants, in connection with any potential or
actual litigation, other real or potential disputes, internal investigations or
government investigations, which directly or indirectly involve the Company. 
Executive agrees to appear as a witness voluntarily upon the Company’s request
regardless of whether served with a subpoena and be available to attend
depositions, court proceedings, consultations or meetings regarding
investigations, litigation or potential litigation as requested by the Company. 
With respect to the Executive’s cooperation obligations under this provision,
for the one (1) year period following the termination of this Agreement, the
Company acknowledges that these cooperation obligations, if exercised, will
impose on Executive’s time and could likely interfere with other commitments
Executive may have in the future.  Consequently, the Company shall attempt to
schedule such depositions, court proceedings, consultations or meetings in
coordination with Executive’s schedule and to allow Executive to participate
telephonically as appropriate, but Executive recognizes that scheduling of
certain court proceedings, including depositions and trials, may be beyond the
Company’s control and that for some matters or proceedings Executive’s physical
presence may be required.

 

5.2                           Following the termination of this Agreement, the
Corporation agrees to reimburse Executive for his time incurred under this
Article 5 at a rate of $195.00 per hour for actual time spent preparing for and
attending such depositions, consultations or meetings as contemplated by
Section 5.1.  The Corporation also agrees to reimburse Executive for the
out-of-pocket expenditures actually and reasonably incurred by Executive in
connection with the performance of services contemplated by Section 5.1,
including hotel accommodations, coach airfare, transportation and meals
consistent with the Corporation’s generally applicable expense reimbursement
policies at such time.

 

5.3                           It is expressly understood by the parties that
(i) any services Executive may provide to Company after termination of his
employment (including any services provided as a consultant) shall not be as an
employee and Executive’s provision of such services shall not create or
constitute an employment relationship between Executive and the Company,
(ii) any payments to Executive pursuant to Section 4.2 or Section 5.2 are not
wages and instead shall be reflected on a federal 1099 tax form, and (iii) the
payment or reimbursement of expenses by the Corporation to Executive under this
Article 5 or in connection with providing consulting services under Sections 4.2
and 4.3 shall be in exchange for Executive’s time and/or reimbursement for
expenses actually incurred and are not intended or understood to be dependent
upon the character or content of any information Executive discloses in good
faith in any such proceedings, meetings or consultations.

 

4

--------------------------------------------------------------------------------


 

ARTICLE 6

DEFINITIONS

 

6.1                           “Cause” shall mean (i) any fraud, misappropriation
or embezzlement by Executive in connection with or affecting the business of the
Company or its affiliates, (ii) any conviction of (including any plea of guilty
or no contest to) a felony or a gross misdemeanor by Executive, (iii) any gross
neglect or persistent neglect by Executive to perform the duties assigned to
Executive or any other act that can be reasonably expected to cause substantial
economic or reputational injury to the Company, (iv) any material breach of
Sections  4.1, 4.3 or 5.1, or Articles 7 or 8 of this Agreement, or (v) any
material violation of the Company’s written policies, procedures or Code of
Conduct; provided further that in connection with clauses (iii) — (v), Executive
shall first have received a written notice from the Chair of the Corporation’s
Board of Directors or from its Board of Directors that summarizes and reasonably
describes the manner in which Executive has persistently neglected his duties,
engaged in an act reasonably expected to cause substantial harm, materially
breached Sections 4.1, 4.3 or 5.1, or Articles 7 or 8 of the Agreement, or
materially violated, to the extent applicable, a Company policy, procedure or
the Code of Conduct (the “Event”).  To the extent the Event is capable of being
cured, Executive shall have fourteen (14) calendar days from the date notice of
the Event is delivered to Executive (via electronic mail, regular mail, in
person or otherwise) to cure the same.  The Corporation is not required to give
written notice of, nor shall Executive have a period to cure the same or any
similar failure, which was the subject of an earlier written notice to Executive
under this Section 6.1.

 

6.2                           “Company” shall mean the Corporation and/or its
majority-owned and wholly-owned subsidiaries.

 

6.3                           “Confidential Information” means any information
that is not generally known outside the Company, including but not limited to
trade secrets, and that is proprietary to the Company, relating to any phase of
the Company’s existing or reasonably foreseeable business, including information
conceived, discovered or developed by Executive.  Confidential Information
includes, but is not limited to, business plans; strategic plans and
initiatives; financial information, statements and projections; new store plans
or locations; payroll and personnel records and information; marketing
information, materials and plans; product designs; supplier information;
customer information; customer lists; project lists; information relating to
pricing and costs; or other information that is designated by the Company as
“Confidential” or other similar designation or is treated by the Company as
Confidential.

 

6.4                           (a)  A “Prohibited Company” means any of the
following women’s specialty apparel companies:  Ann, Inc.; Ascena Retail
Group, Inc.; The Cato Corporation; Charming Shoppes, Inc.; Chicos FAS, Inc.;
Coldwater Creek Inc.; New York & Company, Inc.; and The Talbots, Inc. 
(b) “Prohibited Company” shall also include:  (i) all divisions, subsidiaries,
affiliates and successors in interest of the stores or legal entities identified
in Section 6.4(a); and (ii) any person, business, or entity where a substantial
portion of Executive’s duties involve providing advice, consultation, products
or services to any of the entities or their affiliates identified in this
Section 6.4(a) or (b) (i).

 

5

--------------------------------------------------------------------------------


 

ARTICLE 7

NONCOMPETITION, NONSOLICITATION, NONDISPARAGEMENT AND PERMITTED ACTIVITIES

 

7.1                           During the term of this Agreement, (i) Executive
shall not plan, organize or engage in any business competitive with the Company
or any product or service marketed or planned for marketing by the Company or
assist or work with any other person or entity to do so; (ii) Executive shall
not, without the prior written permission of the Corporation’s Board of
Directors, (x) directly or indirectly engage in activities with a Prohibited
Company or (y) own (whether as a shareholder, partner or otherwise, other than
as a 3% or less shareholder of a publicly held company) any interest in a
Prohibited Company, or (z) be connected as an officer, director, advisor,
consultant, agent or employee or participate in the management of any Prohibited
Company.  For purposes of this Section 7.1, G-III Apparel Group, Ltd. and all of
its divisions, subsidiaries, affiliates and successors in interest shall be
considered a Prohibited Company.  Following the termination of the Agreement,
Executive may be employed by or consult with any Prohibited Company.

 

7.2                                 During the term of this Agreement and for a
period of one (1) year after termination of this Agreement for any reason, under
any circumstance, by either party, whether voluntary or involuntary, Executive
shall not solicit, entice, encourage, or induce (or attempt to do so, directly
or indirectly), any employee of the Company to leave or terminate his or her
employment with the Company or to establish a relationship with a Prohibited
Company.  This Section 7.2 shall apply to the then-current employees of the
Company and any individual who was employed by the Company at any time in the
forty-five (45) day period immediately prior to Executive’s last day of service
with the Company as an employee or consultant.

 

7.3                                 During the term of this Agreement, Executive
shall not solicit, entice, encourage, or induce (or attempt to do so, directly
or indirectly) any employee of G-III Apparel Group, Ltd. or its subsidiaries or
affiliates (“G-III”) to leave or terminate his or her employment with G-III in
order to become employed by or serve as an independent contractor or consultant
to the Company.  This Section 7.3 shall apply to the then-current employees of
G-III.

 

7.4                                 During the term of this Agreement and for a
period of one (1) year after termination of this Agreement for any reason, under
any circumstance, by either party, whether voluntary or involuntary, Executive
shall not solicit, engage, or induce (or attempt to do so, directly or
indirectly) any vendor, supplier, sales agent or buying agent of the Company to
commence work on behalf of, or to establish a relationship with, a Prohibited
Company or to sever or materially alter his/her/its relationship with the
Company.  The post-termination obligations of this Section 7.4 shall apply to
the vendors, suppliers, sales agents and buying agents of the Company as of the
date of Executive’s termination and at any time in the six-month period
immediately prior to Executive’s termination date.

 

7.5                                 If Executive’s employment is involuntarily
terminated by the Corporation other than for Cause prior to December 13, 2012,
the Corporation shall pay through December 13, 2012 the remaining portion of
Executive’s annualized salary, paid according to the Corporation’s normal
payroll schedule and subject to applicable withholdings, deductions, and tax
reporting requirements.  From and after such involuntary termination, the
Corporation shall pay the

 

6

--------------------------------------------------------------------------------


 

Executive $30,000 per calendar month for consultant services pursuant to
Section 4.2, prorated for any partial month, and paid through June 30, 2013.  If
Executive’s employment is involuntarily terminated by the Corporation other than
for Cause after December 13, 2012, but before June 30, 2013, pursuant to
Section 4.2, then, effective the day following the employment termination, the
Corporation shall begin to pay Executive at the rate of $30,000 per calendar
month for consulting services pursuant to Section 4.2, prorated for any partial
month, to be paid through June 30, 2013.

 

7.6                                 Executive promises and agrees not to
disparage the Company and the Company’s officers, directors, employees, products
or services.

 

7.7                                 On and after the date that Executive’s
relationship with the Company converts to that of a consultant, Executive may,
consistent with his other obligations under this Agreement, perform services on
behalf of (a) any junior clothing retailer, i.e., a clothing company such as The
Wet Seal, Inc., dELiA*s, Inc., Pacific Sunwear of California, Inc. (PacSun) or
Charlotte Russe, Inc. that targets primarily teenagers and young adults, or
(b) any women’s specialty apparel company not listed as a Prohibited Company.

 

ARTICLE 8

CONFIDENTIAL AND PROPRIETARY INFORMATION, IDEAS, AND PROPERTY

 

8.1                           Executive promises and agrees to take reasonable
measures to maintain and preserve the confidentiality of the Confidential
Information.

 

8.2                           Executive promises and agrees not to use or
disclose Confidential Information except in the course of performing Executive’s
duties as an employee or consultant solely for the benefit of, and on behalf of,
the Company.

 

8.3                           Executive promises and agrees not to use, discuss,
disclose, divulge, or make available in any way, whether directly or indirectly,
Confidential Information to any person or entity not authorized by the Company
to receive or use it.

 

8.4                           Employee acknowledges and agrees that all
documents, electronic data or files, or other tangible property relating in any
way to the business of the Company, including those which are conceived by
Executive or come into Executive’s possession during the term of this Agreement,
are and shall remain the exclusive property of the Company, and Executive agrees
to return all such documents, electronic data and files, and tangible property
to the Company upon termination of Executive’s employment or at such earlier
time as the Company may request of Executive, and Executive further promises and
agrees not retain any copies, summaries, or abstracts thereof.

 

8.5                           The obligations of this section shall continue
after the termination of Executive’s employment and shall be binding on
Executive’s assigns, executors, administrators, or other legal representatives.

 

7

--------------------------------------------------------------------------------


 

ARTICLE 9

JUDICIAL CONSTRUCTION

 

9.1                           Executive believes and acknowledges that the
provisions contained in this Agreement, including without limitation the
provisions contained in Section 5.1 and Articles 7, and 8 of this Agreement, are
fair and reasonable and necessary to protect the Company’s legitimate
interests.  Nonetheless, it is agreed that if a court finds any of these
provisions to be invalid in whole or in part, such finding shall not invalidate
any such provision, nor the Agreement, in its entirety, but rather the provision
in question shall be construed, blue-lined, reformed, rewritten, and/or
equitably modified by the court as if the most restrictive covenants permissible
under applicable law were contained herein.

 

ARTICLE 10

RIGHT TO INJUNCTIVE RELIEF

 

10.1                     Executive acknowledges that a breach or threatened
breach by Executive of any of the terms of Section 5.1 or Articles 7 or 8 of
this Agreement will render irreparable harm to the Corporation or its related
entities.  Accordingly, the Corporation shall therefore be entitled to any and
all equitable relief, including, but not limited to, temporary and permanent
injunctive relief, and to any other remedy that may be available under any
applicable law or agreement between the parties, and to recover from Executive
all costs of litigation including, but not limited to, attorneys’ fees and court
costs incurred in enforcing the provisions of Articles 5, 7 and 8.

 

10.2                     Executive acknowledges and agrees that, in the event a
court determines that a bond is necessary in connection with any grant to the
Corporation of injunctive relief, then a fair and reasonable amount for any such
bond would be $5,000.

 

ARTICLE 11

ASSIGNMENT

 

11.1                     Executive consents to and the Corporation shall have
the right to assign this Agreement to its successors or assigns.  Additionally,
Executive consents to and the Corporation shall have the right to assign this
Agreement to any subsidiary.  All covenants or agreements hereunder shall inure
to the benefit of and be enforceable by Corporation’s successors or assigns.

 

11.2                     For purposes of Section 11.1 and the possible
assignment of this Agreement, the terms “successors” and “assigns” shall include
any corporation which buys all or substantially all of the Corporation’s assets,
or a controlling portion of its stock, or with which it merges or consolidates.

 

11.3                     Executive’s rights under this Agreement are personal to
Executive and may not be assigned except with the written consent of the
Corporation’s Board of Directors.

 

8

--------------------------------------------------------------------------------


 

ARTICLE 12

FAILURE TO DEMAND PERFORMANCE AND WAIVER

 

12.1                     The Corporation’s failure at any time to demand strict
performance or compliance by Executive either during or after Executive’s
employment with any part of this Agreement shall not be deemed to be a waiver of
the Corporation’s rights under this Agreement or by operation of law.  The
Corporation’s rights under this Agreement can only be waived expressly, in
writing by the Corporation’s Board of Directors.  Any express waiver by either
party of a breach of any provision of this Agreement shall not operate as or be
construed as a waiver of any subsequent breach thereof.

 

ARTICLE 13

ENTIRE AGREEMENT

 

13.1                     The Corporation and Executive agree that no
modifications of this Agreement may be made except by means of a written
agreement or memorandum signed by both parties and also acknowledge that this
Agreement contains the full and complete agreement between and among them, that
there are no oral or implied agreements or other modifications relating to the
same subject matter.

 

ARTICLE 14

GOVERNING LAW

 

14.1                     The parties acknowledge that the Corporation’s
principal place of business is located in the State of Minnesota.  The parties
hereby agree that this Agreement shall be construed in accordance with the
internal laws of the State of Minnesota without giving effect to any choice or
conflict of law provision or rule that would cause the application of the laws
of any jurisdiction other than the State of Minnesota.

 

14.2                     Executive and the Company agree to submit to the
exclusive jurisdiction of, and venue in, the courts of the State of Minnesota,
County of Hennepin, or of the Federal District Court of Minnesota with respect
to any dispute that may arise between them.

 

ARTICLE 15

SURVIVAL

 

15.1                     The parties agree that Articles 5, 7 and 8 of this
Agreement, and those provisions necessary for the enforcement of Articles 5, 7
and 8 of this Agreement, shall survive termination of this Agreement and/or
termination of Executive’s employment for any reason.

 

ARTICLE 16

UNDERSTANDINGS

 

16.1                     Executive hereby acknowledges that (i) this Agreement
constitutes good and valuable consideration in exchange for the obligations and
agreements undertaken by Executive by this Agreement, including, without
limitation, the provisions contained in Articles 7 and 8 of this Agreement and
(ii) that Executive has carefully considered the obligations, restrictions, and

 

9

--------------------------------------------------------------------------------


 

undertakings contained in this Agreement and, having had the opportunity to
confer with counsel of Executive’s own choosing, has determined that they are
reasonable.

 

16.2                     By signing below, Executive authorizes the Corporation
to notify third parties (including, but not limited to, Executive’s actual or
potential future employers) of Articles 7 and 8 of this Agreement, and those
provisions necessary for the enforcement of Articles 7 and 8 of this Agreement,
and Executive’s responsibilities hereunder.

 

16.3                     Executive represents and warrants to the Corporation
that Executive is not under, or currently bound to be under in the future, any
obligation to any person or entity that is or would be inconsistent or in
conflict with this Agreement or would prevent, limit, or impair in any way the
performance by Executive of Executive’s obligations hereunder.

 

16.4                     If Executive possesses any information that Executive
knows or should know is considered by any third party to be the confidential,
trade secret, or otherwise proprietary information of such third party,
Executive shall not disclose such information to the Company or use such
information during the term of this Agreement or in any other way to benefit the
Company.

 

ARTICLE 17

LEGAL EXPENSES

 

17.1                           The Corporation shall reimburse Executive for
legal expenses incurred by Executive in connection with the negotiation of this
Amended Agreement up to a maximum amount of Five Thousand and no/100 Dollars
($5,000.00).  Such reimbursement shall be paid to Executive on the next regular
payroll date following receipt by the Corporation of appropriate documentation
of such expenses.

 

IN WITNESS WHEREOF, the Corporation has hereunto signed its name and Executive
hereunder has signed Executive’s name, all as of the day and year written below.

 

 

 

 

CHRISTOPHER & BANKS CORPORATION

 

 

 

 

 

 

Date:

October 2, 2012

 

By:

/s/ Paul L. Snyder

 

 

 

 

Paul L. Snyder

Witness:

/s/ Luke Komarek

 

 

 

 

 

 

Its:

Chair of the Board of Director

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

JOEL N. WALLER

 

 

 

 

Date:

October 2, 2012

 

/s/ Joel N. Waller

 

 

 

 

 

 

Witness:

/s/ Sandra Miller

 

 

 

 

 

10

--------------------------------------------------------------------------------